Citation Nr: 1140719	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, claimed as a heart condition.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Board denied the appeal.  The Veteran appealed that decision to the Veterans Claims Court.  In May 2010, the Court Clerk granted a Joint Motion for Remand (JMR), on the basis that the Board misinterpreted evidence in finding that the presumption of soundness had not been rebutted.  Based on the additional development, the Board's analysis is refocused on the basis that the evidence shows that the Veteran has a congenital defect and the presumption of soundness is not for application.


FINDINGS OF FACT

1.  The Veteran's heart defect is a congenital disorder.

2.  There was no superimposed disease or injury during service on the Veteran's pre-existing congenital heart defect.


CONCLUSION OF LAW

A cardiovascular disorder, claimed as a heart condition, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

38 C.F.R. § 3.304(b) also provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted. (1) History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2) History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3) Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both preexisted and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service. 

Also relevant to this analysis is that congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  

However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran contends that he has a cardiovascular disorder that is related to active service, or in the alternative, that the disorder (diagnosed as A-V nodal reentry tachycardia (AVNRT)) preexisted entrance into service and was aggravated by active service.  Based on the evidence below, the Board finds that the Veteran had a pre-existing congenital heart defect prior to service, which was not aggravated by service.  

His February 1968 induction examination report is negative for any symptoms or manifestations of cardiovascular problems.  Indeed, examination of the heart was marked as normal, and blood pressure was 134/80.  However, at the October 1969 separation examination, a short systolic murmur, maximum at the lower left sternal border, was found.  A hemic murmur was assessed.  Blood pressure was 126/74.  

In February 1995, some 25 years following separation from service, the Veteran sought treatment from Dr. J.R.M. for chest pain.  A chest x-ray was ordered to rule out myocardial infarction.  The x-ray showed that the heart was not enlarged.  It appears that Dr. J.R.M. continued treating him for high blood pressure in November 1996.  At that time, his blood pressure was 196/110; however, no other cardiovascular problems were noted in the treatment notes through September 2001.  

At an April 2004 primary care visit to the VA Medical Center (VAMC), a cardiovascular examination was normal.  There was no jugular venous distention, the point of maximum impulse was at the fifth intercostal space, inspection was normal, and rhythm was regular.  There was no gallup on auscultation.    

In March 2005, the Veteran was transferred from the VAMC and admitted to a private facility after experiencing an episode of chest discomfort that came on suddenly and worsened over a few minutes.  It was quite severe and was associated with shortness of breath.  He also felt like his heart was racing.  The pain went away suddenly before an EKG was done.  

The Veteran related a history of rapid heart rate and had taken Digoxin and more recently Atenolol.  His past history was otherwise notable for hypertension.  Examination showed blood pressure of 157/85 and a heart rate of 70.  An EKG showed sinus mechanism with T-wave inversions, consider ischemia.  His lab data showed normal CBC, a normal basic metabolic profile, and normal cardiac enzymes.  

Cardiac echocardiogram showed left atrial enlargement and mild left ventricular enlargement, but was otherwise normal.  A cardiac catheterization showed normal coronary arteries and normal left ventricular systolic function.  His symptomatology was very concerning for paroxysmal tachyarrhythmia.  He was discharged with diagnoses of chest pain, tachycardia, hypertension, and gout.  

Several days after his discharge, the Veteran underwent an electrophysiological study.  The findings showed that he had symptomatic AVNRT with antegrade and dual retrograde A-V pathways and inducible AVNRT.  He underwent successful catheter ablation of the AVNRT.  A VAMC treatment note from August 2005 indicates that his shortness of breath had become worse over the last month.  He also reported a history of Lanoxin therapy for years.  

In May 2006, the Veteran had a consultation with a cardiologist at the VAMC.  It was noted he had a recent exertional shortness of breath and angina associated with diaphoresis.  It was also noted that he had a history of tachyarrhythmia treated by ablation in March 2005.  In August 2005, he had treated his shortness of breath with Lasix and had a positive response.  

The cardiologist wrote that, although it was unlikely that the Veteran developed critical coronary artery disease in one year, he would still give the Veteran nitroglycerin to use for either shortness of breath or angina.  He also recommended long-acting nitrates and increasing Lasix.  He further ordered a Holter, treadmill test, myocardial perfusion scintigraphy (MPS), and an echocardiogram.  	

The echocardiogram and Holter were unremarkable.  The stress test was non-diagnostic since the Veteran did not reach the target heart rate.  The cardiologist stated that the negative tests provided no explanation for the Veteran's shortness of breath and chest pain.  The MPS, conducted in October 2006, showed no evidence of ischemia, and soft tissue attenuation.  Left ventricular ejection fraction was normal.  In August 2007, he sought treatment for swelling in his feet for several days.  He was concerned that it was related to his heart problems.  There is no indication, however, that such a connection was found.  

In December 2008, the Veteran was afforded a VA examination.  The examiner noted the hemic murmur diagnosed in service, and also reviewed the Veteran's post-service medical records, including the diagnosis and ablation of the tachycardia in 2005 and subsequent normal testing in 2006.  He stated that he had episodes of tachycardia during active service, and was diagnosed with hypertension in service.  He further said that in 1970, he saw a doctor and was placed on Lanoxin and blood pressure medications.  
      
The Veteran reported that he had episodes of feeling like his heart was running away with him about every 2 or 3 weeks.  If he exerted himself by walking up stairs or walked 50 yards, he would get palpitations, chest pain, and shortness of breath.  These episodes occurred 2 or 3 times a month and lasted about 5 minutes.  They went away after taking nitroglycerin and resting.  He also reported daily pedal edema.  
      
After reading the Veteran's records, the examiner assessed borderline control of hypertension, as well as AVNRT with status post successful catheter ablation of AVNRT.  There was no murmur on physical examination.  Additionally, the examiner noted there were no current findings of cardiovascular disease to explain the Veteran's symptoms of shortness of breath and chest pain.  
      
Moreover, the Veteran's abnormal electrical pathways were found to be a congenital disorder which predated his service and were not related to service.  Therefore, the examiner opined there was no cardiovascular disease related to the Veteran's service.  He did not discuss whether the Veteran's service could have aggravated his pre-existing congenital heart condition.

The Board subsequently obtained a medical opinion from Dr. P.K., Acting Chief of Cardiology at the Washington, D.C. VAMC in January 2011.  After reviewing the claims file, including pertinent service treatment records (STRs) and post-service medical records, Dr. P.K. opined that there was clear evidence that the Veteran had dual A-V nodal physiology prior to entry into active service, as it was not an acquired condition.  Rather, it was present at birth and may or may not become symptomatic during a person's lifetime.  

Further, based on her review of his service records, he either did not have symptoms of AVNRT, or he did not report any such symptoms (palpitations, pounding heart rate, racing heart rate) during service.  In her opinion, the presence of an innocent flow murmur (hemic) is not relevant to the diagnosis of AVNRT or dual A-V nodal physiology, or to any future cardiovascular disease.  

She noted, however, that the Veteran reported to a minimum of 2 physicians in the past 7 years a history of palpitations dating back to at least 1970.  There is no mention of this symptom prior to entrance into service.  Thus, the doctor opined it is as likely as not that his time in the military may have predisposed him to expression of his arrhythmia.  She reflected that up to 10 percent of the population may have dual A-V nodal physiology, but only a small number of people ever develop symptoms related to it, and the triggers often remain obscure.  

Due to the lack of clarity as to whether the dual A-V nodal physiology was a congenital defect or disease, and whether the tachycardia represented an expression or a worsening of the underlying defect or disease, the Board obtained another medical opinion from Dr. F.L., a staff cardiologist at the Oklahoma City VAMC, in July 2011.  He clarified that the Veteran's dual A-V nodal physiology was a congenital defect, as opposed to a congenital disease.  

Further, he opined that the occurrence of AVNRT in the Veteran was an expression of the underlying defect, as opposed to a worsening of the defect.  He stated that while dual A-V nodal physiology was a fairly common occurrence in the general population, many people who have the defect never develop AVNRT.  Moreover, he cited to a study showing that the A-V node underwent age-related electrophysiological changes, and the incident of both dual A-V nodal physiology and AVNRT decreased with age.  

He reflected, however, that AVNRT did occur in a very small fraction of those with dual A-V nodal physiology.  Dr. F.L. stated that he tried his best to search for reasons why the dual A-V nodal physiology expresses as AVNRT in some people and remained dormant in others, but could not find any.  To his understanding, those reasons remain obscure.  

Based on the above, the Board finds that the Veteran's current cardiovascular disorder is a congenital heart defect.  Although his enlistment examination did not document any heart problems, post-service medical documentation overwhelmingly indicates that he had dual A-V nodal physiology that pre-existed entrance into service because it is, by definition, something that is shown at birth (congenital) and not acquired.  The 2008 VA examiner and Drs. P.K. and F.L. all agreed that the dual A-V nodal physiology pre-existed entrance into service.  When specifically asked the question of whether the condition was a disease or defect, Dr. F.L. clearly opined that it was a defect.  

As noted above, congenital defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the Veterans Court found that a congenital personality disorder was not a disease or injury to which the presumption of soundness could apply.   

The Court reasoned that "[i]t would be anomalous in the extreme to expand 'disabilities' to include non-disease or non-injury entitles such as congenital defects, and then allow their existence to be rebutted only be evidence of disease or injury when a congenital defect is neither a disease nor an injury."  Id. at 516; see also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  

While the Veteran contends that he had no symptoms of a congenital heart condition when he entered service, the fact remains that he had a congenital heart defect when he entered service and it is not a disease or injury to which the presumption of soundness applies.  Moreover, as a congenital defect, it is not subject to service connection.  On this basis, the appeal would be denied.

While congenital defects are not subject to service connection the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).  

On the issue of whether the Veteran had superimposed disease or injury in service, the Board has first considered the only cardiac-related manifestation in service, a hemic murmur found at the time of service separation.  However, Dr. P.K. specifically found in January 2011 that the presence of an innocent flow murmur (hemic) was not relevant to the diagnosis of AVNRT or dual A-V nodal physiology, or to any future cardiovascular disease.  Therefore, even assuming that a hemic murmur was a disease or injury, a reasonable reading of Dr. P.K.'s opinion is that it was not related to the preexisting congenital heart defect.

Next, the Board will consider whether the Veteran's congenital heart defect was permanently worsened as a result of active service or if disease or injury was superimposed during service.  To this end, the Board finds the opinions of the December 2008 VA examiner, Dr. P.K., and Dr. F.L. to be particularly probative in this regard, and notes that there are no competent medical opinions in favor of the Veteran's contention that his cardiovascular disorder was worsened in service.

The Board acknowledges the opinion of Dr. P.K., who stated in her 2011 report that it is as likely as not that the Veteran's time in the military predisposed him to expression of arrhythmia.  However, she went on to state that the triggers for symptoms related to dual A-V nodal physiology often remained obscure, and did not provide any specific opinion as to whether his tachycardia or AVNRT represented a worsening of the underlying congenital heart defect.

By contrast, Dr. F.L. opined that AVNRT was an expression, and not a worsening, of the underlying congenital heart defect.  He agreed with Dr. P.K. that the triggers for expression of AVNRT remained obscure.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Although Dr. P.K. opined that service may have predisposed the Veteran to an expression of his congenital heart defect in the form of AVNRT, this does not represent a permanent worsening of the underlying defect or reflect superimposed disease or injury.  Thus, Dr. P.K.'s opinion does not contradict that of Dr. F.L., and there are no competent opinions suggesting that the congenital heart defect was aggravated by active service or that there was a superimposed disease or injury on his underlying congenital defect.   

Next, the Board has considered the Veteran's lay statements that he experienced palpitations in service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of dual A-V nodal physiology have been continuous since service, suggesting a permanent worsening of the defect.  He asserts that he continued to experience symptoms relating to the defect in the form of heart palpitations after he was discharged from the service.  Although as a heart defect it is not subject to service connection, the Board will address the Veteran's lay statements.

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of dual nodal A-V physiology after service separation (and even if he did, as discussed above, arrhythmia or tachycardia represent expressions and not worsening of the underlying congenital defect).  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of heart palpitations since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he did not report any history or complaints of heart palpitations.  

Although the service separation examination report reflects discovery of a hemic murmur, there did not appear to be any noticeable manifestations of the murmur at the time.  Moreover, post-service medical evidence indicates that a hemic murmur is also characterized as an innocent flow murmur and, by definition, is not symptomatic.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to a cardiovascular disorder for 25 following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1970) and initial reported symptoms related to a cardiovascular disorder in approximately 1995 (a 25-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Further, the Veteran did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay evidence is against a finding of continuity of symptoms since service separation.  
  
In sum, the Board finds that the Veteran's cardiovascular disorder is a congenital defect and not subject to the presumption of soundness or to service connection.  Moreover, the evidence does not show any superimposed disease or injury in service or a permanent worsening of the defect.  Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's STRs, VA outpatient treatment records, and private treatment records, and the Veteran was afforded a VA examination in December 2008.  Moreover, the Board obtained medical opinions in January and July 2011, in part pursuant to the May 2010 Joint Motion which instructed the Board to consider whether the Veteran had a pre-existing condition, and if so, whether it was aggravated.  The medical opinions obtained in 2011 provided sufficient information to enable the Board to consider those questions.    

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a cardiovascular disorder, claimed as a heart condition, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


